AO 245B (CASDRev. 02/18) Judgment in a Criminal Case
                                                                                                                          FILED
                                                                                                                           OCT 12 2018
                                      UNITED STATES DISTRICT COUR~
                                                                                                                   CLERK u s 01sno1;cr COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA                                       soui HEFiN 01sm;..:r OF CALIFORNIA
                                                                                                                 av·;~                      DEPUTY
             UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIJ\                  IN~B   CASE
                                 v.                                         (For Offenses Committed On or After November I, 1987)
                JOSE HERREJON-MEJIA (1)
                                                                               Case Number:          l 8CR4238-CAB

                                                                            RY AN STITT, FEDERAL DEFENDERS, INC.
                                                                            Defendant's Attorney
REGISTRATION NO.                 39454408

D -
THE DEFENDANT:
lZl pleaded guilty to count(s)         ONE (1) OF THE ONE-COUNT INFORMATION

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                               Count
Title & Section                     Natu re of Offense                                                                       Number(s)
8 USC 1326                          REMOVED ALIEN FOUND IN THE UNITED STATES                                                     I
                                    (FELONY)




    The defendant is sentenced as provided in pages 2 through                         2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count( s)
D Count(s)                                                                       dismissed on the motion of the United States.

     Assessment: $100.00 - Waived


     JVTA Assessment*: $
D
     *Justice for Victims of Trafficking Act of2015, Pub. L. No. l 14-22.
oo  No fine                D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.


                                                                                                       ntence



                                                                            HON. CATHY ANN BENCIVENGO
                                                                            UNITED STATES DISTRICT JUDGE



                                                                                                                           18CR4238-CAB
 AO 245B (CASO Rev. 02/18) Judgment in a Criminal Case

 DEFENDANT:                   JOSE HERREJON-MEJIA (I)                                                  Judgment - Page 2 of 2
 CASE NUMBER:                 18CR4238-CAB

                                                     IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     TIME SERVED (33 DAYS).




     D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     D     The court makes the following recommendations to the Bureau of Prisons:




     D     The defendant is remanded to the custody of the United States Marshal.

     D     The defendant shall surrender to the United States Marshal for this district:


           D    as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     D
           Prisons:
           D    on or before
           D    as notified by the United States Marshal.
           D    as notified by the Probation or Pretrial Services Office.

                                                          RETURN
     I have executed this judgment as follows:

          Defendant delivered on

     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                        By                    DEPUTY UNITED STATES MARSHAL
II

                                                                                                          18CR4238-CAB
